UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-7093



MARCUS LANE, SR.,

                                            Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-96-1243-AM)


Submitted:   February 24, 1998             Decided:   April 29, 1998


Before NIEMEYER, WILKINS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Lane, Sr., Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Lane v. Robinson, No. CA-96-1243-AM (E.D. Va. July 21,
1997). We deny Appellant's motion for production of documents. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                         DISMISSED




                                2